OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
It was not arbitrary or capricious for respondents to have reduced the passing grade on the administrative skills component only of the three-part promotional examination for the position of lieutenant in the New York City Police Department in order to produce a sufficient pool of sergeants eligible for promotion to meet the needs of the *828department (Rules and Regulations of Personnel Director of City of New York, § 4.4.9,' subd [c]). Based on the evaluation and advice of a qualified consultant, respondents could properly conclude that the difficulty of the questions in the administrative skills component, which was a new format, had been underestimated and that the passing mark on this component of the examination only should be reduced to one standard deviation below the mean score so that candidates who would achieve the mean on a subsequent administration of the test would receive passing grades on this examination.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.